Exhibit 10.2

THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS. THIS NOTE MAY NOT BE OFFERED FOR
SALE, SOLD, PLEDGED, TRANSFERRED, OR OTHERWISE DISPOSED OF UNTIL THE HOLDER
HEREOF PROVIDES EVIDENCE SATISFACTORY TO THE COMPANY (WHICH, IN THE DISCRETION
OF THE COMPANY MAY INCLUDE AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY)
THAT SUCH OFFER, SALE, PLEDGE, TRANSFER, OR OTHER DISPOSITION WILL NOT VIOLATE
APPLICABLE FEDERAL OR STATE SECURITIES LAWS.

CT ENERGIA HOLDING LTD.

11.0% PROMISSORY NOTE DUE 2019

 

US$5,159,719     January 4, 2016

FOR VALUE RECEIVED, CT Energia Holding Ltd., a Malta corporation
(the “Company”), hereby promises to pay to HNR Finance B.V., a Netherlands
corporation (“Holder”), in New York, New York, at such address or pursuant to
such wire instructions as Holder shall notify Company of in writing, on or
before the Maturity Date (as defined below), in lawful money of the United
States of America, the principal amount of FIVE MILLION ONE HUNDRED FIFTY-NINE
THOUSAND SEVEN HUNDRED AND NINETEEN AND 00/100 DOLLARS ($5,159,719.00) (the
“Loan”), together with interest on the unpaid balance of said principal amount
from time to time remaining outstanding, from the date hereof until maturity
(howsoever such maturity shall occur), as follows:

1. Definitions. The following terms, when used herein, shall have the meaning
set forth below:

“Affiliate” means, with respect to any referenced Person, a Person which
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such referenced Person. When
used herein without reference to any Person, “Affiliate” means an Affiliate of
the Company. For purposes of this definition, “control” when used with respect
to any Person means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such person,
whether through the ownership of voting securities, by agreement or otherwise;
and the terms “affiliated,” “controlling” and “controlled” have meanings
correlative to the foregoing.

“Anti-Money Laundering Laws” means money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
any applicable laws.

“Applicable Law” shall mean the law in effect from time to time and applicable
to the transactions between the parties hereto pursuant hereto which lawfully
permits the charging and collection of the highest permissible lawful non
usurious rate of interest on such transactions, including laws of the State of
New York, and to the extent controlling and providing for a higher lawful rate
of interest, laws of the United States of America.



--------------------------------------------------------------------------------

“Bankruptcy Law” means Title 11, United States Code, or any similar Federal or
state law for the relief of debtors.

“Blocked Person” means a Person who is (a) an OFAC Listed Person or (b) a
department, agency or instrumentality of, or is otherwise controlled by or
acting on behalf of, directly or indirectly, (i) any OFAC Listed Person or
(ii) the government of a country subject to comprehensive U.S. economic
sanctions administered by OFAC.

“Business Day” means any day other than a Saturday, Sunday or day on which banks
and trust companies in the City of New York are not required to be open.

“Capital Stock” of any Person means any and all shares, interests (including
partnership interests and limited liability units), rights to purchase,
warrants, options, participation or other equivalents of or interests in
(however designated) equity of such Person, including any preferred stock, but
excluding any debt securities convertible into such equity.

“Closing Date” means the date first set forth hereinabove, which is also the
date upon which the Loan evidenced hereby was made by the Holder to the Company.

“Default” means any event that is, or after notice or passage of time or both
would be, an Event of Default.

“Dollars” means United States dollars.

“Event of Default” has the meaning set forth therefor in Section 7 hereof.

“Equity Interest” means (a) with respect to a corporation, any and all Capital
Stock or warrants, options or other rights to acquire Capital Stock (but
excluding any debt security which is convertible into, or exchangeable or
exercisable for, Capital Stock) and (b) with respect to a partnership, limited
liability company or similar Person, any and all units, interests, rights to
purchase, warrants, options or other equivalents of, or other ownership
interests in any such Person.

“FCPA” means the Foreign Corrupt Practices Act, as amended from time to time.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.

“Governmental Authority” means the government of the United States or any other
nation or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

- 2 -



--------------------------------------------------------------------------------

“Guaranty” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guaranty shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guaranty is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
Guaranteeing Person in good faith. The term “Guarantee” used as a verb has a
corresponding meaning.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank Guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any swap contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 180 days after the date on which such
trade account was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

- 3 -



--------------------------------------------------------------------------------

(f) (i) in respect of any capitalized lease obligation of any Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP; and (ii) in respect of any
synthetic lease obligation, the capitalized amount of the remaining lease or
similar payments under the relevant lease or other applicable agreement or
instrument that would appear on a balance sheet of such Person prepared as of
such date in accordance with GAAP if such lease or other agreement or instrument
were accounted for as a capitalized lease obligation;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
swap contract on any date shall be deemed to be the swap termination value
thereof (as generally understood under International Swaps and Derivatives
Association Master Agreements) as of such date.

“Interest Payment Date” is defined in Section 3.

“Laws” means all international, foreign, federal, state and local statutes,
treaties rules, guidelines, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Maturity Date” means January 4, 2019.

“Maximum Rate” means the maximum lawful non usurious rate of interest, if any,
which under Applicable Law Holder is permitted to charge the Company on the
obligations evidenced by this Note from time to time. If, however, during any
period interest accruing on this Note is not limited to any maximum lawful non
usurious rate of interest under Applicable Law, then during each such period the
“Maximum Rate” shall be equal to a per annum rate of 18%.

 

- 4 -



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control, U.S. Department of Treasury.

“OFAC Listed Person” means a Person whose name appears on the list of “Specially
Designated Nationals and Blocked Persons” published by OFAC.

“Person” means an individual, partnership (limited or general), corporation,
limited liability company, trust or unincorporated organization or a government
or agency or political subdivision thereof.

“Petrodelta, S.A.” means “Petrodelta”, a Mixed Company organized under the laws
of the Bolivarian Republic of Venezuela

“Petrodelta Loans” means the loans made by Company to Petrodelta substantially
concurrently herewith or subsequent to the date hereof, so as to permit
Petrodelta to satisfy its working capital needs and discharge its obligations.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Responsible Officer” means the chief executive officer, president, chief
financial officer or general counsel of the Company.

“Solvent” means with respect to any Person as of a particular date, that on such
date (a) such Person is able to pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the ordinary course of
business, (b) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature in their ordinary course, (c) such Person is not engaged in a
business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s Property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the Property of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and
(e) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured. In computing the amount of
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Subsidiary” of any Person means (a) any corporation, association or other
business entity (other than a partnership, joint venture, limited liability
company or similar entity) of which more than 50% of the total ordinary Voting
Power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof (or persons performing similar functions) or (b) any partnership, joint
venture limited liability company or similar

 

- 5 -



--------------------------------------------------------------------------------

entity of which more than 50% of the capital accounts, distribution rights,
total equity and voting interests or general or limited partnership interests,
as applicable, is, in the case of clauses (a) and (b), at the time owned or
controlled, directly or indirectly, by (x) such Person, (y) such Person and one
or more Subsidiaries of such Person or (z) one or more Subsidiaries of such
Person. Unless otherwise specified herein, each reference to a Subsidiary shall
refer to a Subsidiary of the Company.

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

“Voting Power” means the general voting power under ordinary circumstances to
vote for the election of directors, managers, trustees or general partners of a
Person.

2. Representations and Warranties. To induce the Holder to make the Loan, the
Company hereby represents and warrants as of the date hereof, and as of the
Closing Date, as follows:

 

  a) Organization; Power and Authority. The Company is duly organized or
incorporated, validly existing and in good standing under the laws of Malta,
with all requisite power and authority (corporate or other) to own its
properties and carry on its business as now conducted, and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, or is subject to no material liability or disability
by reason of the failure to be so qualified or in good standing in any such
jurisdiction.

 

  b) Due Authorization. The Company has taken all actions necessary to authorize
it (i) to execute, deliver and perform all of its obligations hereunder, and
(ii) to consummate the transactions described herein. This Note has been duly
authorized, executed and delivered by the Company and is the legally valid and
binding obligation of the Company and enforceable against it in accordance with
its terms, except for (a) the effect of bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or affecting the rights of
creditors generally and (b) limitations imposed by equitable principles on the
specific enforceability of any remedies, covenants or other provisions or on the
availability of injunctive relief or other equitable remedies.

 

  c) No Violation or Conflict; No Default. Neither the execution, delivery or
performance of this Note nor the compliance with the Company’s obligations
hereunder, nor the consummation of the transactions contemplated hereunder
shall:

 

  i. violate any provision of the formation documents of the Company;

 

- 6 -



--------------------------------------------------------------------------------

  ii. violate any statute or law to which the Company or any of its properties
may be subject;

 

  iii. permit or cause the acceleration of the maturity of any debt or
obligation of the Company;

 

  iv. violate, or constitute a default under, or permit the termination,
cancellation, payment or acceleration of, or require the consent of any Person
under, or result in the creation or imposition of any Lien on any property of
the Company under any mortgage, indenture, loan agreement, note, debenture,
agreement for borrowed money or any other agreement to which the Company is a
party or by which the Company (or its properties) may be bound; or

 

  v. in each case, other than such violations, conflicts, defaults and
terminations and Liens, or such failures to obtain consents, which could not
reasonably be expected to have a material adverse effect on the ability of the
Company to perform its obligations under this Note or otherwise materially
threaten or materially impede the consummation of the transactions contemplated
by this Note.

 

  d) Third Party Consents. Neither the nature of the Company or any of its
Affiliates nor of any of their businesses or properties, nor any relationship
between the Company or any of its Affiliates and any other Person, nor the
performance by the Company of its other obligations under this Note, or the
consummation of the transactions described in this Note, as the case may be, is
such as to require a consent, approval or authorization of, or notice to, or
filing, registration or qualification with, any Governmental Authority or other
Person on the part of the Company is required in connection with the execution,
delivery and performance of this Note, other than such consents, approvals,
authorizations, notices, filings, registrations or qualifications that shall
have been made or obtained on or prior to the Closing Date.

 

  e) Foreign Asset Control Regulations. Neither the Company nor, to the
Company’s knowledge, any director, officer, agent or employee of the Company or
any of its Affiliates, is a Blocked Person or organized or resident in a country
or territory that is the subject of U.S. Economic Sanctions Laws.

 

  f)

Anti-Money Laundering Laws. Neither the Company nor any of its Affiliates
(i) is, to the Company’s knowledge, under investigation by any Governmental
Authority for, or has been charged with, or convicted of, a violation of any
Anti-Money Laundering Laws, (ii) has been assessed civil penalties under any
Anti-Money Laundering Laws or (iii) has had any of its funds seized or forfeited
in an action under any Anti-Money Laundering Laws. The Company and each of its
Affiliates have taken reasonable measures appropriate to the circumstances (in
any event as required by applicable Law), to ensure that the Company and its

 

- 7 -



--------------------------------------------------------------------------------

  Affiliates and each director, officer, employee, agent, and affiliate of the
Company and each of its Affiliates are and shall continue to be in compliance
with all United States and other applicable current and future Anti-Money
Laundering Laws.

 

  g) Anti-Corruption Laws. Neither the Company nor any of its Affiliates nor, to
the Company’s knowledge, any director, officer, agent, employee or affiliate of
the Company or any of its Affiliates, is aware of or has taken any action,
directly or indirectly, that would result in a violation by such persons of the
FCPA or any other applicable anti-corruption laws. The Company and each of its
Affiliates have taken reasonable measures appropriate to the circumstances (in
any event as required by applicable Law), to ensure that the Company and its
Affiliates are and shall continue to be in compliance with all United States and
other applicable current and future anti-corruption Laws and regulations.

 

  h) Solvency. The Company is Solvent.

3. Payments.

 

  a) All outstanding principal and any then accrued but unpaid interest on this
Note shall be due and payable on the Maturity Date. Holder must surrender this
Note to the Company to collect principal payments. Accrued unpaid interest on
the outstanding principal balance hereof shall be due and payable by the Company
to Holder on the first Business Day of each January and July, commencing July 1,
2016 (each, an “Interest Payment Date”). The outstanding principal balance of
this Note shall bear interest (computed on the basis of a year of 365 or 366
days, as applicable, and the actual number of days elapsed), from the date
hereof until such principal is paid, compounded quarterly at the rate of eleven
percent (11.00%) per annum. The foregoing notwithstanding, all unpaid accrued
interest on this Note, and the outstanding principal balance hereof, shall be
immediately due and payable in full upon the maturity of the outstanding
principal of this Note, whether by acceleration or otherwise. During the
continuance of an Event of Default, the outstanding principal amount of this
Note shall bear interest at a rate that is 2.00% per annum higher than the rate
of interest otherwise applicable hereto. All payments to Holder of accrued
unpaid interest on this Note shall be made in Dollars.

 

  b) All payments to Holder of the principal on this Note and of accrued unpaid
interests on this Note shall be made in Dollars by wire transfer to an account
or accounts as directed by Holder, or as otherwise agreed in writing by Holder
and the Company.

 

- 8 -



--------------------------------------------------------------------------------

  c) The Loan to Company by Holder hereunder shall be made in Dollars in
immediately available funds to the following bank account in the name of the
Company:

 

Intermediary      Bank:      Citibank, New York Swift:      CITIUS33 Final bank:
     BANQUE HERITAGE Address:      Route de Chêne 61 Case Postale 6600      1211
Geneva 6 - Switzerland SWIFT:      HFTCCHGGXXX Beneficiary:      BLUE SECURITIES
INC NUMBERS Beneficiary:      IBAN: CH26 0878 8009 0114 00003 Beneficiary     
Address:     

Tower of Americas Tower C Floor 16 Office 1603 Panama

City, Panama

Reference:      For Further credit to CT Energia Holding, LTD. # 82641-74

Each payment, repayment or prepayment of principal, interest, fees, expenses or
other amounts owed to Holder by Company hereunder shall be shall be made in
Dollars in immediately available funds deposited in the following bank accounts
in the name of the Holder:

 

Bank:      JPMorgan Chase Bank, New York, NY Address:      270 Park Avenue, New
York, NY 10017 Swift #      CHASUS33 ABA:      021000021 Account #:     
113355367 Beneficiary:      HNR Finance B.V.

The Holder may designate in writing from time to time any other bank account and
location for payment, repayment or prepayment of amounts owed to Holder.

4. Prepayment; Application of Payments; Recourse.

 

  a) At its option, the Company may, from time to time, prepay all or a portion
of this Note, upon not less than ten days’ written notice, without premium or
penalty. Prepayment may be made by such wire transfer instructions as Holder may
provide, or otherwise by check delivered to Holder’s address as Holder may
provide in response to a written request therefor from the Company. Any
prepayment may, at the Company’s discretion, be subject to one or more
conditions precedent stated in the notice of prepayment. All amounts paid or
prepaid hereon shall be applied in the following order: (i) to reimbursement of
fees and expenses owed by Company to Holder hereunder, (ii) to accrued unpaid
interest hereon, and (iii) finally toward satisfaction of the outstanding
principal balance of this Note.

 

- 9 -



--------------------------------------------------------------------------------

  b) On the third Business Day after the Company receives any payment or
prepayment of the outstanding principal amount of any indebtedness for borrowed
money owed thereto by Petrodelta, the Company shall pay (or prepay, as
applicable) to the Holder an amount equal to the then outstanding accrued unpaid
interest hereon, plus, in accordance with Section 4(c), the entire principal
amount of such payment or prepayment received by the Company from Petrodelta
(but never in excess of the outstanding principal balance of this Note), such
payment of accrued interest and principal to be effected in Dollars as provided
above. The Company shall, from time to time upon the Holder’s request, provide
to the Holder a written accounting for all amounts paid or prepaid by Petrodelta
through the date of such request with respect to the Petrodelta Loans, in such
detail as the Holder may reasonably request.

 

  c) Anything contained in this Note to the contrary notwithstanding:

 

  (i)

The Company’s liability hereunder with respect to the repayment of the
outstanding principal balance of this Note, and the Holder’s recourse hereunder
against the Company with respect to the outstanding principal balance of this
Note, shall be limited proportionately to the ratio represented by (A) the total
amount of principal of the Petrodelta Loans repaid or prepaid (including, in
determining amounts repaid or prepaid, any refinancing, payment or prepayment in
kind rather than in legal tender, or any other thing of value tendered in
satisfaction of the Petrodelta Loans) by Petrodelta to the Company until such
time as the Petrodelta Loans are either satisfied by payment in full or
discharged by operation of law, but determined without regard to exchange rates
as between Dollars and Venezuelan Bolivars, divided by (B) the total principal
amount funded to Petrodelta pursuant to Petrodelta Loans as of December 31,
2015; provided that such ratio shall not exceed 1.00. The Company shall make
additional payments of accrued unpaid interest upon demand until such
satisfaction or discharge occurs, and shall make additional payments of
outstanding principal hereof from time to time upon receipt of payment from
Petrodelta on the Petrodelta Loans after such final maturity date of the
Petrodelta Loans, so as to preserve such proportionate recovery. For the
avoidance of doubt and by way of example to illustrate the foregoing sentences,
if, at final maturity of the Petrodelta Loans (however such maturity may be
brought about, by acceleration or otherwise), on a cumulative basis and taking
into account all principal payments since the date of the first advance of
Petrodelta Loans and after giving effect to any principal payments made on such
maturity date, 40% in total of the outstanding principal balance of the
Petrodelta Loans that the Company has funded to Petrodelta pursuant to the
Petrodelta Loans as of December 31, 2015, then the Company’s liability to Holder
hereunder shall be limited to 40% of the original outstanding principal balance
hereof, without regard to the exchange rate between Dollars and Venezuelan
Bolivars, provided that (A) subsequent collections by Company with respect to
Petrodelta Loans from time to time after the final maturity date of the
Petrodelta Loans would increase

 

- 10 -



--------------------------------------------------------------------------------

  the foregoing percentage from time to time as such collections occur,
(B) Company would continue to pay upon demand interest on the outstanding
principal balance, (C) Company would pay additional principal payments from time
to time immediately upon receipt of such subsequent collections on Petrodelta
Loans principal amounts, so as to preserve such proportionality. Company shall
use commercially reasonable efforts to pursue collections with respect to the
Petrodelta Loans as long as there exists an outstanding balance of this Note.
All calculations made pursuant to this Section 4(c)(i) shall be made in good
faith.

 

  (ii) With respect to the Holder’s right to receive and collect accrued unpaid
interest on this Note, neither (A) the Company’s liability hereunder nor (B) the
Holder’s recourse against the Company, shall be limited in any respect.

5. Unsecured Obligations. This Note is a senior unsecured obligation of the
Company.

6. Conflict Resolution. All disputes arising out of or in connection with this
Note, including without limitation, any and all disputes, claims (whether in
tort, contract, statutory or otherwise) or disagreements concerning the
interpretation or application of the provisions of this Note shall be resolved
by final and binding arbitration in accordance with the Rules of Arbitration of
the International Chamber of Commerce then in effect by one or more arbitrators
in accordance with the said Rules. The arbitration shall take place in New York,
New York, in the United States of America. The arbitrator(s) may award
attorneys’ fees and costs to the prevailing party. The decision of the
arbitrator(s) will be final and binding on the parties. Judgment on any award(s)
rendered by the arbitrators may be entered in any court having jurisdiction
thereof.

7. Events of Default; Remedies.

a. Each of the following is an “Event of Default”:

i. default in any payment of interest on this Note when due and such default
continues for three (3) Business Days; or

ii. default in the payment of the principal of, or premium, if any, on this Note
when due at maturity, upon declaration of acceleration or otherwise; or

iii. [Intentionally omitted];

iv. failure by the Company or any of its Subsidiaries to comply with any of the
other covenants or agreements contained in this Note for 30 days after the
earlier of (i) written notice from Holders (if there is more than one Holder) of
at least 25% in aggregate outstanding principal amount of this Note and (ii) the
time at which a Responsible Officer of the Company first has knowledge of the
failure; or

 

- 11 -



--------------------------------------------------------------------------------

v. default under any agreement, mortgage, indenture or instrument under which
there may be issued or by which there may be secured or evidenced any
Indebtedness for money borrowed by the Company or any of its Subsidiaries (or
the payment of which is guaranteed by the Company or any of its Subsidiaries),
other than Indebtedness owed to the Company or a Subsidiary of the Company,
whether such Indebtedness or guarantee now exists or is created after the date
of this Note, which default has not been cured prior to the expiration of any
applicable grace period provided in such Indebtedness (“payment default”) and
the outstanding principal amount of any such Indebtedness, together with the
outstanding principal amount of any other such Indebtedness under which there
has been such a default, constitutes more than $3,000,000 in the aggregate at
any one time; or

vi. the Company, pursuant to or within the meaning of any Bankruptcy Law:

A. commences a voluntary case or insolvency proceeding;

B. consents to the entry of an order for relief against it in an involuntary
case or insolvency proceeding or consents to its dissolution or winding-up;

C. consents to the appointment of a custodian of it or for any substantial part
of its property;

D. makes a general assignment for the benefit of its creditors; or

E. takes any comparable action under any foreign laws relating to insolvency;

provided, however, that the liquidation of any entity into its parent, other
than as part of a credit reorganization, will not constitute an Event of Default
under this clause (vi); or

vii. a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

A. is for relief against the Company or any one or more material Subsidiaries in
an involuntary case;

B. appoints a custodian of the Company or any one or more material Subsidiaries,
or for any substantial part of its or their property; or

C. orders the winding up or liquidation of the Company or any one or more
material Subsidiaries of the Company;

 

- 12 -



--------------------------------------------------------------------------------

or any similar relief is granted under any foreign laws and, in any case, such
order or decree remains unstayed and in effect for 60 days; or

viii. failure by the Company or any one or more material Subsidiaries of the
Company, to pay when due final judgments aggregating in excess of $10.0 million
(net of any amounts that a reputable and creditworthy insurance company has
acknowledged liability for in writing), which judgments are not paid, bonded,
discharged or stayed for a period of 60 consecutive days following the entry of
such judgment or decree.

b. If an Event of Default (other than an Event of Default specified in Sections
7(a)(vi) or (vii)) occurs and is continuing, Holders (if there is more than one
Holder) of at least 25% in principal amount of all of the outstanding Notes may,
by prior written notice (signed by such Holders) to the Company, declare, by
sending written notice to the Company, the outstanding principal of, premium, if
any, and accrued and unpaid interest, if any, on all this Note to be due and
payable. Upon sending such a notice of acceleration, such principal, premium and
accrued and unpaid interest shall be due and payable immediately. In the event
of the acceleration of this Note because an Event of Default described in
Section 7(a)(v) has occurred and is continuing, the acceleration of the
Indebtedness evidenced by this Notes shall be automatically annulled if the
Event of Default or payment default triggering such Event of Default pursuant to
Section 7(a)(v) shall be remedied or cured by the Company or a Subsidiary of the
Company or waived by a majority in outstanding principal amount of this Note
within 20 days after the declaration of acceleration with respect thereto and if
(1) the annulment of the acceleration of this Note would not conflict with any
judgment or decree of a court of competent jurisdiction and (2) all existing
Events of Default, except nonpayment of principal, premium or interest on this
Note that became due solely because of the acceleration of this Note, have been
cured or waived in writing. If an Event of Default specified in Sections
7(a)(vi) or (vii) with respect to the Company occurs and is continuing, an
amount equal to (A) the outstanding principal balance of this Note, plus
(B) accrued and unpaid interest with respect to this Note to the day immediately
preceding the date of such Event of Default, shall automatically become and be
immediately due and payable by the Company to the Holder of this Note without
any declaration or other act on the part of any Holders. The holders of a
majority in principal amount of this Note may rescind an acceleration and its
consequences if the rescission would not conflict with any judgment or decree of
a court of competent jurisdiction. No such rescission shall affect any
subsequent Default or impair any right consequent thereto.

c. The holders of a majority in principal amount of this Note may, by written
notice signed thereby to the Company, waive an existing Default and its
consequences. When a Default is waived, it is deemed cured, but no such waiver
shall extend to any subsequent or other Default or impair any consequent right.

d. The holders of a majority in principal amount of this Note may exercise any
remedy or conduct any proceeding available to Holders at the time and in the
manner directed by such majority. Except to enforce the right to receive payment
of principal, premium (if any) or interest when due, no Holder of Notes, if more
than one,

 

- 13 -



--------------------------------------------------------------------------------

may pursue any remedy with respect to this Note unless the holders of a majority
in principal amount of this Note have requested such Holder of Notes to pursue
the remedy, such request to be evidenced by a certificate of an officer of such
Holder, certifying that such Holders have requested pursuit of such remedies,
and delivered to the Company.

e. Notwithstanding any other provision of this Note, the right of any Holder (if
more than one) to receive payment of principal of, premium, if any, and interest
on this Note held by such Holder, on or after the due date expressed in this
Note, or to bring suit for the enforcement of any such payment on or after such
due date, shall not be impaired or affected without the consent of such Holder.

8. Other Covenants. The Company hereby covenants and agrees as follows:

 

  a) The Company shall use the proceeds of the Loans evidenced hereby
exclusively as part of the collateral to allow the Company to obtain funds in
Venezuelan Bolivars that in turn will be borrowed by Petrodelta, so as to permit
Petrodelta to satisfy its working capital needs and discharge its obligations,
in accordance with all applicable laws, to be disbursed to Petrodelta as the
same requires the funds.

 

  b) The Company shall comply with all applicable laws so as to assure that the
Company’s representations and warranties in Section 2 hereof continue to be true
and correct.

 

  c) The Company shall (a) Comply with the requirements of all applicable Laws
(including, without limiting the generality of the foregoing, all Anti-Money
Laundering Laws, the foreign asset control Laws contemplated in Section 2(e)
hereof, and the anti-corruption Laws contemplated in Section 2(g) hereof), and
all orders, writs, injunctions and decrees applicable to it or to its business
or Property, except in such instances in which (i) such requirement of Law, or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (ii) the failure to comply
therewith could not reasonably be expected to have a material adverse effect on
the business, financial condition or results of operations of the Company, and
(b) maintain all Governmental Approvals necessary to the ownership of its
Properties or conduct of its business, unless failure to comply (other than
failure to comply with Anti-Money Laundering Laws, the foreign asset control
Laws contemplated in Section 2(e) hereof, and the anti-corruption Laws
contemplated in Section 2(g) hereof)) or maintain could not reasonably be
expected to have a material adverse effect on the business, financial condition
or results of operations of the Company.

 

  d) Within three Business Days after the date hereof, the Company shall send to
the Holder documentation that demonstrates that (i) the Company has provided
Petrodelta with a line of credit in Venezuelan Bolivars, so as to permit
Petrodelta to satisfy its working capital needs and discharge its obligations,
in accordance with all applicable laws, to be disbursed to Petrodelta as
Petrodelta requires the funds, and (ii) Petrodelta has drawn down on such funds
in an amount equal to or exceeding the outstanding principal balance of this
Note.

 

- 14 -



--------------------------------------------------------------------------------

9. Usury Savings Clause. It is the intent of the parties in the execution and
performance hereof to remain in strict compliance with Applicable Law from time
to time in effect. In furtherance thereof, the parties hereto and the Holder, by
acceptance of this Note, stipulate and agree that, none of the terms and
provisions contained therein or herein shall ever be construed to create a
contract to pay for the use, forbearance or detention of money with interest at
a rate or in an amount in excess of the Maximum Rate, or to pay an amount of
interest in excess of that permitted to be charged under Applicable Law.

10. Waiver of Defenses. The Company and all sureties, endorsers and guarantors
of this Note waive demand, presentment for payment, notice of non-payment,
protest, notice of protest, notice of intent to accelerate maturity, notice of
acceleration of maturity and all other notice, filing of suit and diligence in
collecting this Note or enforcing any of the security herefor, and agree to any
substitution, exchange or release of any such security, the release of any party
primarily or secondarily liable hereon and further agree that it will not be
necessary for any holder hereof, to enforce payment of this Note, to first
institute suit or exhaust its remedies against any security herefor, and consent
to any one or more extensions or postponements of time of payment of this Note
on any terms or any other indulgences with respect hereto, without notice
thereof to any of them.

11. Collection Costs. The Company agrees that all amounts under this Note are
payable by the Company without set-off, withholding, deduction, claim,
counterclaim, defense or recoupment, all of which are hereby waived by the
Company. If the indebtedness represented by this Note or any part hereof is
collected at law or in equity or in bankruptcy, receivership or other judicial
proceedings or if this Note is placed in the hands of attorneys for collection
after default, the Company agrees to pay, in addition to the outstanding
principal and interest payable hereon, reasonable attorneys’ fees and costs
incurred by Holder.

12. Costs and Expenses. The Company shall, upon demand by Holder, promptly pay
to Holder any and all costs and expenses, including legal expenses, collections
costs and attorneys’ fees (whether or not legal proceedings are instituted
including, without limitation, legal expenses and reasonable attorneys’ fees in
connection with any bankruptcy proceedings), incurred or paid by Holder in
protecting or enforcing Holder’s rights hereunder. Without limiting the
generality of the foregoing, if this Note is collected by suit or through the
bankruptcy court, or any judicial proceeding, or if this Note is not paid at
maturity, however such maturity may be brought about, and it is placed in the
hands of an attorney for collection (whether or not legal proceedings are
instituted), then the Company agrees to pay, in addition to all other amounts
owing hereunder, the collection costs and reasonable attorneys’ fees of the
holder hereof.

13. Notices. All notices and other communications provided for or permitted
hereunder shall be made:

a. if to the Company, at CT Energia Holding Ltd., c/o CT Energy Holding SRL,
Calle Londres, Torre Dayco, PH, Las Mercedes, Caracas-Venezuela, Attention:
Francisco D’Agostino, Phone: +58 212 999 9190; and

b. if to the Holder, at HNR Finance B.V., c/o Harvest Natural Resources, Inc.,
at 1177 Enclave Parkway, Suite 300, Houston, Texas 77077, Attention: General
Counsel, Phone: (281)-899-5700, Fax: (281) 899-5702, with a copy to (i) Norton
Rose Fulbright US LLP, 1301 McKinney Street, Suite 5100, Houston, Texas 77010,

 

- 15 -



--------------------------------------------------------------------------------

Attention: Josh Agrons, Phone: (713)-651-5529, Fax: (713) 651-5246, and
(ii) Intertrust (Netherlands) B.V. Prins Bernhardplein 200, 1097 JB Amsterdam,
The Netherlands, Phone: + 31 20 521 4777, Fax: + 31 20 521 4888.

c. All such notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when answered back if
telexed; when receipt acknowledged, if telecopied; the next business day after
timely delivery to the courier, if sent by overnight air courier guaranteeing
next day delivery; upon delivery to the email address of each Holder as provided
pursuant hereto, if emailed; and upon posting, if posted to a website to which
the Holder has been provided access. The parties may change the addresses,
including email addresses, to which notices are to be given by giving five days’
prior notice of such change in accordance herewith.

14. Business Days. If any payment of principal or interest on this Note shall
become due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day and such extension of time shall be included in
computing interest in connection with such payment.

15. Miscellaneous. This Note is binding upon the Company and its successors and
assigns and inures to the benefit of Holder and its successors and assigns.
Headings, subheadings and captions shall not be used to construe the meaning or
intent hereof, and are intended for the convenience of the parties only. Holder
may assign all or any part of its interests in this Note at any time or from
time to time. The Company may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Holders (and
any attempted assignment or transfer by the Company without such consent shall
be null and void). For the avoidance of doubt, the Holders (whether one more)
may assign or otherwise transfer all or part of its rights and obligations
hereunder without the consent of the Company.

16. Governing Law. THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.

[Signature Page Follows]

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed and
delivered on and as of the day and year first written above.

 

CT ENERGIA HOLDING LTD. By:  

/s/ Alessandro Bazzoni

Name:   Alessandro Bazzoni Title:   President and CEO

[Signature Page to Promissory Note]